DETAILED ACTION
Response to Amendment
1.	The amendment filed on 8/12/2021 has been entered.  Claims 1, 3, 7, 8 and 10 have been amended. No claims have been added or cancelled. Accordingly, claims 1-14 are pending in this office action.



Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0106736 (Torman) in view of US 9,043,362 (hereinafter Weissman)

As for claim 1 Torman discloses: generating a column-oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account, wherein the column-oriented data structure includes a plurality of columns (See paragraphs 0028-0032, 0042 and 0107 note a multi-tenant data structure separates information by column to logically store multiple clients information within a single database);

While Torman discloses different data types for different columns (See above) Torman does not explicitly discloses: wherein each column is of respective single data type and is assigned metadata associated with the respective single data type. Weissman however discloses wherein each column is of single data type and is assigned metadata associated with the respective single data type (See abstract, column 2 lines 40-65 and column 7 lines 10-20 and figures 6a-6b note the system provides respective column based data types to multiple users within a single data structure allowing for the users to all access and manipulate their data simultaneously).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Weissman into the system of Torman. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Weissman’s teaching would enable users of the Torman system to have more efficient processing. 

	As for claim 2 the rejection of claim 1 is incorporated and further Torman discloses: wherein the second user account is associated with a second user device (See paragraphs 0028 and 0055 note the system discloses using cloud computing where users/members all uses personal devices to access virtual storage using a permission based multi-tenant environment).

	As for claim 3 the rejection of claim 1 is incorporated and further Torman discloses: wherein the first set of permissions comprises at least one of: a read command, a write command, a permission to generate a new data structure within the schema, a permission to regenerate the schema or a permission to edit the schema (See paragraphs 0050 and 0117).

	As for claim 4 the rejection of claim 1 is incorporated and further Torman discloses: wherein the first set of permissions and the second set of permissions are based on a predetermined association with a type of user account (See paragraphs 0115-0118 note the permissions can be based on characteristics of the user account such as role within the organization).

	As for claim 5 the rejection of claim 1 is incorporated and further Torman discloses: receiving a request from either a first user account or a second user account to make at least one change in the data structure; determining if the either a first user account or a second user account has permission to make the requested change (See paragraph 0038 note the ability will be based on the permissions associated with the accounts); and performing the requested change when the either a first user account or a second user is determined to have the required permission (See paragraph 0098).

	As for claim 6 the rejection of claim 1 is incorporated and further Torman discloses: wherein determining if the user account has permission to make the requested change is achieved by searching a data repository in which a set of permissions associated with the data structure and with various user accounts are stored (See paragraphs 0038 and 0115-0118 note the permissions can be based on characteristics of the user account such as role within the organization).


	Claim 7 is a non-transitory computer readable medium claim substantially corresponding to the method of claim 1 and is thus rejected for the same reasons as set forth in the rejection of claim 1.

	Claims 8-11, 13 and 14 are system claims substantially corresponding to the method of claims 1-6 and is thus rejected for the same reasons as set forth in the rejection of claims 1-6.

	As for claim 12 the rejection of claim 11 is incorporated and further Torman discloses: where the predetermined association is based on a user account email address (See paragraph 0090).

	As for claim 19 the rejection of claim 8 is incorporated and further Weissman discloses: wherein the at least one additional permission comprises at least one of: a permission to delete one or more cells, a permission to add a single data type column, a permission to change a column position, a permission to change a cell position, or a permission to add a cell (See abstract, column 1 lines 32-45 and column 8 lines 45-55 note the various organizations add their custom information).

	As for claim 20 the rejection of claim 8 is incorporated and further Weissman discloses: wherein at least one of the plurality of columns is configured to accept only alphanumeric values in a fixed format (See column 8 lines 20-35 note the schema uses variable length characters).



Response to Arguments
3.	Applicant’s arguments with respect to the respective single data type as argued with respect to claim(s) 1, 7 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the respective single data type argument.

	In response to applicant’s argument that Torman does not disclose that “both the first user account and the second user account can access the column-oriented data structure at the same time,” as recited by amended claim 1 (emphases added). In fact, Torman appears to disclose that users can access data at different times, but not the same time. See Torman 4 [0113] (“Ul elements [are] displayed, editable, controllable or actionable by different users at different times.” Torman does mention that “a given application server may simultaneously process requests for a great number of customers,” Torman  [0030], but simply because “requests” are “processed” simultaneously does not disclose that two user accounts can “access [a] column-oriented data structure at the same time,” as recited by amended claim 1 examiner submits that Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. Interpretation of Claims-Broadest Reasonable Interpretation: During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).  The claim limitation “access a column-oriented data structure at the same time” merely requires the user to have access, whereas Torman discloses simultaneous processing via multiple users (See paragraph 0030). To perform actions on data requires a certain level of access, therefore users could not be simultaneously performing processing functions on data without have access to the data used for processing.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        September 30, 2021